
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.19



AGREEMENT


        This Agreement (the "Agreement") is entered into by and between The
Sports Authority, Inc. (the "Company") and Martin E. Hanaka (the "Executive")
and is effective as of December 30, 2003 (the "Effective Date"). Any prior
agreement between the Company and the Executive regarding the termination of the
Executive's employment with the Company is void ab initio.

        In consideration of the promises set forth in the Agreement, the
Executive and the Company (the "Parties") hereby agree as follows:

1.     Entire Agreement.

        The Agreement, and the "Consulting Agreement" (as defined below)
attached hereto as Exhibit A, is the entire agreement between the Parties with
respect to the subject matter hereof and contains all agreements, whether
written, oral, express or implied, between the Parties relating thereto and
supersedes and extinguishes any other agreement relating thereto, whether
written, oral, express or implied, between the Parties, including, without
limitation, the Employment Agreement between the Parties, dated as of August 4,
2003 (the "Employment Agreement"); provided that no rights or obligations
established under any such superseded agreement and specifically preserved by
the Agreement are extinguished. Other than the Agreement and as otherwise
explicitly stated herein, there are no agreements of any nature whatsoever
between the Executive and the Company that survive the Agreement. The Agreement
may not be modified or amended, nor may any rights under it be waived, except in
a writing signed and agreed to by the Parties.

2.     Cessation of Employment.

        The Executive and the Company hereby mutually agree that Executive's
employment with the Company and any of its affiliates or subsidiaries
(collectively, the "Company Group"), shall cease as of December 31, 2003 (the
"Termination Date") at 11:59:59 p.m. (the "Termination Time"); provided,
however, that until August 3, 2006, the Company shall cause the Executive to be
nominated, and, if elected by the Company's shareholders, the Executive shall
serve as a member of the Board of Directors of the Company (the "Board") and
shall serve as Chairman of the Board, for so long as he is elected to such
position. Simultaneous with the execution of this Agreement, the Company and the
Executive, have executed the consulting agreement attached hereto as Exhibit A
(the "Consulting Agreement"), pursuant to which the Executive has agreed to
render services to the Company and the Company has agreed to engage the
Executive as a consultant upon and immediately following the Termination Time,
such that the period during which Consultant is "in the employ of, or providing
services to, the Company" as contemplated in The Sports Authority, Inc., 2000
Stock Option and Stock Award Plan shall be deemed to be continuous and with no
interruption. Notwithstanding the above, during the Consulting Period (as
defined in the Consulting Agreement), the Executive shall not receive
compensation for his service on the Board; provided, however, that if the
Executive serves on the Board after the end of the Consulting Period, he shall
receive compensation identical to those other non-employee directors serving on
the Board at such time.

3.     Entitlements.

        Subject to the Executive's not having revoked the Agreement in
accordance with Section 7E below, the Company shall provide the Executive the
following post-termination payments and benefits:

        A. The Executive's Base Salary (as defined in the Employment Agreement)
for the period ending on the Termination Date in accordance with the Company's
regular payroll procedures plus a single lump sum payment of $2,872,500, less
the total amount of base salary earned by the Executive under the Employment
Agreement since August 4, 2003. In addition, the Executive shall receive,
pursuant to Section 9 of the Company's 2003 Long Term Incentive Compensation
Plan, Company stock having a value of $1,000,000 based on the closing price of a
share of the Company's common stock on the day immediately preceding the
Effective Date. The Executive shall also be fully vested as of the Termination
Date in all outstanding long-term incentive awards (whether based in equity or
cash, and specifically including but not limited to stock options and restricted
stock) then held by him. Any stock options granted pursuant to the Company's
2003 Long Term Incentive Compensation Plan held by the Executive which are
vested as of the Termination Date (whether or not by virtue of the preceding
sentence) shall remain exercisable until August 4, 2006. All other stock options
held by the Executive shall terminate in accordance with their respective terms.

        B. All unreimbursed expenses incurred by the Executive (i) which have
been submitted to the Company but not paid as of the Termination Date and
(ii) which have not been submitted by the Termination Date, in either case in
accordance with the expense reimbursement policy of the Company. In addition,
the Company shall also reimburse the Executive for reasonable legal fees
incurred in connection with the ongoing negotiation and review of the terms of
this Agreement.

        C. As of and after the Termination Date, the Executive shall no longer
participate in, accrue service credit or have contributions made on his behalf
under any employee benefit plan sponsored by the Company in respect of periods
commencing on and following the Termination Date, including without limitation,
any plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code of 1986, as amended. The Executive shall be entitled to all
benefits accrued up to the Termination Date, to the extent vested under all
employee benefit plans of the Company, in accordance with the terms of such
plans. Notwithstanding the foregoing, the Executive shall continue (i) to
receive the executive perquisites as may be provided to the Chief Executive
Officer of the Company (the "CEO") (including but not limited to the use of a
Company-provided automobile of a type similar to that being provided to the CEO
and all operating and insurance costs related thereto, and a discount card
allowing the Executive to purchase items from the Company's retail stores at
cost plus 10%); (ii) to be reimbursed for attendance at industry events and
professional sporting events, including, on a reasonable basis the Super Bowl,
the NCAA Final Four and the professional All-Star games; and (iii) to be
eligible to participate, at the Company's expense, in the Company's health, life
insurance, long and short term disability, dental, retirement and medical
programs, if any, in which he was participating immediately prior to Termination
Date, in each case until the day immediately prior to the third anniversary of
August 4, 2003; provided, that the Company may fulfill this obligation to the
extent allowed by applicable law by paying the Executive's premiums under COBRA,
and the Executive shall timely elect COBRA coverage if so requested by the
Company.

        D. For so long as the Executive is Chairman of the Board, the Company
shall (i) continue paying for the cost of the office space and conference
facilities in Broward County, Florida which he occupied immediately preceding
the Effective Date, and (ii) retain for the Executive the secretarial support he
had immediately preceding the Effective Date.

        The payments and property described in clauses A and B above and the
medical coverage described in clause C above shall be made and provided on the
business day immediately following the expiration of the seven-day revocation
period described in Section 7E below; provided, that the Executive has not
revoked the Agreement during such period.

4.     Confidentiality.

        A. The Executive acknowledges and agrees that he shall not, following
the Termination Date, without the written consent of the CEO, disclose to any
person other than as required by law or court order, any confidential
information obtained by the Executive while in the employ of the Company;
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or any specific information or type of
information generally not considered confidential by persons engaged in the same
business as the Company, or information disclosed by the Company by any member
of the Board or any other officer thereof to a third party without restrictions
on the disclosure of such information.

        B. The Executive hereby further agrees that he will not, directly or
indirectly, after the Termination Date, make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any other action which disparages the Company or its officers,
directors, businesses or reputations.

        C. The existence of and the terms and conditions of the Agreement shall
be held confidential by the Parties hereto, except for disclosure (i) by the
Company to its legal, actuarial and accounting advisors, (ii) by the Executive
to his legal and financial advisors and immediate family members, (iii) by
either Party if required by order of a court or other body having jurisdiction
over such matter, or otherwise as required under the securities law, and (iv) by
either Party with the written consent of the other. Notwithstanding the
foregoing, nothing in the Agreement shall prevent the Executive from (x) using
on his own behalf or any future employer's behalf, his general knowledge or
experience in any area of professional activity, whether or not involving the
Executive's service with the Company or (y) referring to his performance of
services with the Company as descriptive of his ability or qualification for
employment or engagement by any other entity.

        D. Notwithstanding anything herein to the contrary, any party to this
Agreement (and each employee, representative, or other agent of any party to
this Agreement) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement, and all materials of any kind (including opinions or other tax
analyses) related to such tax treatment and tax structure; providedthat this
sentence shall not permit any person to disclose the name of, or other
information that would identify, any party to such transactions or to disclose
confidential commercial information regarding such transactions.

5.     Restrictive Covenants.

        A. The Executive hereby agrees that he shall not, (i) for a period of
two years following the end of the Consulting Period (as defined in the
Consulting Agreement), for any reason directly or indirectly become an employee,
director, consultant or advisor of, or otherwise affiliated with, any retailer
of sporting goods, athletic footwear or athletic apparel which sells in the
United States through any retail channel, including without limitation, stores,
catalogs, direct mail, the Internet, and commercial and/or institutional sales
(unless (1) the sporting goods, athletic footwear and athletic apparel sold by
such retailer constitute less than 50% of the total sales by such retailer and
its licensees in the United States during the fiscal year of the Company
immediately preceding the year of such termination, or (2) such retailer had
sales totaling less than $300,000,000 during the fiscal year of the Company
immediately preceding the year of such termination and, in the case of a
retailer, had less than twenty (20) retail outlets in the United States at the
end of such fiscal year, or (3) the classes of products sold by such retailer
constitute less than 10% of the total sales by the Company Group and its
licensees in the United States during the fiscal year of the Company immediately
preceding the year of such termination).

        B. The Executive agrees that he will not directly or indirectly solicit
or hire or encourage the solicitation or hiring of any person (other than Sheila
Otto) who was an employee of the Company at any time on or after the Termination
Date (unless more than six months shall have elapsed between the last day of
such person's employment by the Company and the first date of such solicitation
or hiring).

6.     Cooperation.

        A. The Executive agrees to fully cooperate in all matters relating to
the winding up or pending work on behalf of the Company and the orderly transfer
of work to other employees of the Company following the Termination Date. The
Executive further agrees that he will provide, upon reasonable notice, such
information and assistance to the Company as may reasonably be requested by the
Company in connection with any audit, governmental investigation, litigation, or
other dispute in which the Company is or may become a party and as to which the
Executive has knowledge; provided, however, that (i) the Company agrees to
reimburse the Executive for any related out-of-pocket expenses, including travel
expenses, and to pay the Executive reasonable compensation for his time based on
a daily rate of $5,000, and (ii) any such assistance may not unreasonably
interfere with the Executive's then current employment.

7.     Acknowledgment and Release.

        A. In consideration of the Company's execution of the Agreement, and
except with respect to the Company's obligations arising under or preserved in
the Agreement, the Executive, for and on behalf of himself and his heirs and
assigns, hereby waives and releases any common law, statutory or other
complaints, claims, charges or causes of action arising out of or relating to
the Executive's employment or termination of employment with, or his serving in
any capacity in respect of, any member of the Company Group, both known and
unknown, in law or in equity, which the Executive may now have or ever had
against any member of the Company Group or any shareholder, employee, director
or officer of any member of the Company Group (collectively, the "Releasees"),
including, without limitation, any claim for any severance benefit which but for
the Agreement might have been due the Executive under any previous agreement
executed by and between any member of the Company Group and the Executive, and
any complaint, charge or cause of action arising out of his employment with the
Company Group under the Age Discrimination in Employment Act of 1967 ("ADEA," a
law which prohibits discrimination on the basis of age), the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, the Employee Retirement
Income Security Act of 1974, all as amended; and all other federal, state and
local laws. By signing the Agreement the Executive acknowledges that he intends
to waive and release any rights known or unknown he may have against the
Releasees under these and any other laws; provided, that the Executive does not
waive or release claims with respect to the right to enforce the Agreement.

        B. The Executive acknowledges that he has not filed any complaint,
charge, claim or proceeding against any of the Releasees before any local, state
or federal agency, court or other body relating to his employment or the
resignation thereof (each individually a "Proceeding"). The Executive represents
that he is not aware of any basis on which such a Proceeding could reasonably be
instituted.

        C. The Executive (i) acknowledges that he will not initiate or cause to
be initiated on his behalf any Proceedings and will not participate in any
Proceeding, in each case, except as required by law; and (ii) waives any right
he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission ("EEOC"). Further, the Executive
understands that by entering into the Agreement, he will be limiting the
availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the Releasees.
Notwithstanding the above, nothing in this Section 7 shall prevent the Executive
from (i) initiating or causing to be initiated on his behalf any complaint,
charge, claim or proceeding against the Company before any local, state or
federal agency, court or other body challenging the validity of the waiver of
his claims under ADEA contained in Section 7 of the Agreement (but no other
portion of such waiver); or (ii) initiating or participating in an investigation
or proceeding conducted by the EEOC.

        D. The Executive acknowledges that he has been advised that he has
twenty-one (21) days from the date of receipt of the Agreement to consider all
the provisions of the Agreement and he does hereby knowingly and voluntarily
waive said given twenty-one (21) day period. Notwithstanding such waiver, the
Executive further acknowledges and agrees that more than twenty-one (21) days
has passed since he received the Agreement containing the waivers set forth in
this Section 7. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ THE
AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, AND HAS IN FACT,
CONSULTED AN ATTORNEY, SPECIFICALLY STEPHEN F. GOLDENBERG OF THE LAW OFFICES OF
STEPHEN F. GOLDENBERG, P.A., AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS
GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY
OF THE RELEASEES, AS DESCRIBED IN THIS SECTION 7 AND THE OTHER PROVISIONS
HEREOF. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN
ANY MANNER WHATSOEVER TO SIGN THE AGREEMENT AND THE EXECUTIVE AGREES TO ALL OF
ITS TERMS VOLUNTARILY.

        E. The Executive shall have seven days from the date of his execution of
the Agreement to revoke the Agreement, including the release given under this
Section 7 with respect to all claims referred to herein (including, without
limitation, any and all claims arising under ADEA). Notwithstanding anything in
the Agreement to the contrary, if the Executive revokes the Agreement pursuant
to the preceding sentence including, without limitation, the release given under
this Section 7, the Executive will be deemed not to have accepted the terms of
the Agreement, no action will be required of the Company or the Executive under
any Section of the Agreement, and the Agreement shall be null and void in its
entirety.

        F. Notwithstanding the foregoing, the Executive does not release,
discharge or waive any rights to indemnification that he may have under the
By-Laws of the Company, the laws of the State of Delaware, any indemnification
agreement between the Executive and the Company or any insurance coverage
maintained by or on behalf of the Company.

8.     Availability of Relief

        A. In the event that the Executive fails to abide by any of the terms of
the Agreement, the Company may, in addition to any other remedies it may have,
terminate any benefits or payments that are subsequently due under the
Agreement, without waiving the release granted herein.

        B. The Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of his post-termination obligations
under the Agreement, including but not limited to his obligations under Sections
4, 5 and 6 of the Agreement, would be inadequate and that damages flowing from
such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, the Executive acknowledges, consents and agrees that, in
addition to any other rights or remedies which the Company may have at law, in
equity or under the Agreement, upon adequate proof of his violation of any such
provision of the Agreement, the Company shall be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage.

9.     280G Gross-Up Payment.

        A. If it is determined that any payment or benefit provided to the
Executive under this Agreement or otherwise, whether or not in connection with a
change of control (a "Payment"), would constitute an "excess parachute payment"
within the meaning of section 280G of the Internal Revenue Code of 1986, as
amended (the "Code"), such that the Payment would be subject to an excise tax
under section 4999 of the Code (the "Excise Tax"), the Company shall pay to the
Executive an additional amount (the "Gross-Up Payment") such that the net amount
of the Gross-Up Payment retained by the Executive after the payment of any
Excise Tax and any federal, state and local income and employment tax on the
Gross-Up Payment, shall be equal to the Excise Tax due on the Payment and any
interest and penalties in respect of such Excise Tax. For purposes of
determining the amount of the Gross-Up Payment, Executive shall be deemed to pay
federal income tax and employment taxes at the highest marginal rate of federal
income and employment taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of Executive's residence (or, if
greater, the state and locality in which Executive is required to file a
nonresident income tax return with respect to the Payment) in the calendar year
in which the Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes that may be obtained from the deduction of such state and
local taxes.

        B. All determinations made pursuant to the foregoing paragraph shall be
made by the Company's independent public accounting firm immediately prior to
the transaction resulting in the application of section 4999 of the Code or, if
such firm continues to be retained by the Company or its successor to provide
any services whatsoever subsequent to such transaction, an independent public
accounting firm selected by the Executive in the Executive's sole discretion
(the "Accounting Firm"), which firm shall provide its determination and any
supporting calculations (the "Determination") both to the Company and to the
Executive within ten days of the date of the Executive's termination or any
other date selected by the Executive or the Company. Within ten calendar days of
the delivery of the Determination to the Executive, the Executive shall have the
right to dispute the Determination (the "Dispute"). The existence of any Dispute
shall not in any way affect the Executive's right to receive the Gross-Up
Payments in accordance with the Determination. If there is no dispute, the
Determination by the Accounting Firm shall be final, binding and conclusive upon
the Company and the Executive, subject to the application of Section 9C. All of
the fees and expenses of the Accounting Firm in performing the determinations
referred to above shall be borne solely by the Company. Within five days after
the Accounting Firm's determination, the Company shall pay to the Executive the
Gross-Up Payment, if any. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, it will, at the same time as it makes such
determination, furnish Executive with an opinion that the Executive has
substantial authority not to report any Excise Tax on his federal, state, local
income or other tax return. The Company agrees to indemnify and hold harmless
the Accounting Firm of and from any and all claims, damages and expenses
resulting from or relating to its determinations pursuant to this Section 9B,
except for claims, damages or expenses resulting from the gross negligence or
willful misconduct of the Accounting Firm.

        C. As a result of the uncertainty in the application of sections 4999
and 280G of the Code, it is possible that the Gross-Up Payments either will have
been made which should not have been made, or will not have been made which
should have been made, by the Company (an "Excess Gross-Up Payment" or a
"Gross-Up Underpayment," respectively). If it is established pursuant to (1) a
final determination of a court for which all appeals have been taken and finally
resolved or the time for all appeals has expired, or (2) an Internal Revenue
Service (the "IRS") proceeding which has been finally and conclusively resolved,
that an Excess Gross-Up Payment has been made, such Gross-Up Excess Payment
shall be deemed for all purposes to be a loan to the Executive made on the date
the Executive received the Excess Gross-Up Payment and the Executive shall repay
the Excess Gross-Up Payment to the Company either (i) on demand, if the
Executive is in possession of the Excess Gross-Up Payment or (ii) upon the
refund of such Excess Gross-Up Payment to the Executive from the IRS, if the IRS
is in possession of such Excess Gross-Up Payment, together with interest on the
Excess Gross-Up Payment at (X) 120% of the applicable federal rate (as defined
in Section 1274(d) of the Code) compounded semi-annually for any period during
which the Executive held such Excess Gross-Up Payment and (Y) the interest rate
paid to the Executive by the IRS in respect of any period during which the IRS
held such Excess Gross-Up Payment. If it is determined (I) by the Accounting
Firm, the Company (which shall include the position taken by the Company,
together with its consolidated group, on its federal income tax return) or the
IRS, (II) pursuant to a determination by a court, or (III) upon the resolution
to the Executive's satisfaction of the Dispute, that a Gross-Up Underpayment has
occurred, the Company shall pay an amount equal to the Gross-Up Underpayment to
the Executive within ten calendar days of such determination or resolution,
together with interest on such amount at 120% of the applicable federal rate
compounded semi-annually from the date such amount should have been paid to the
Executive pursuant to the terms of this Agreement or otherwise, but for the
operation of this Section 9C, until the date of payment.

10. Indemnification. The Executive shall be entitled to indemnification and
insurance coverage for directors and officers liability, fiduciary liability and
other liabilities arising out of the Executive's position with the Company in
any capacity for the period commencing on the Termination Date and ending on the
third anniversary of August 4, 2003, in an amount not less than the highest
amount available to any other senior level executive or member of the Board and
to the full extent provided by the Company's certificate of incorporation or
by-laws, and such coverage and protections, with respect to the various
liabilities as to which the Executive has been customarily indemnified prior to
the Termination Date, shall continue for at least six years following the third
anniversary of August 4, 2003. Any indemnification agreement entered into
between the Company and the Executive shall continue in full force and effect in
accordance with its terms following the Termination Date.

11.   Miscellaneous.

        A. Notices. Any notice given pursuant to the Agreement to any party
hereto shall be deemed to have been duly given when mailed by registered or
certified mail, return receipt requested, or by overnight courier, or when hand
delivered as follows:

If to the Company:

The Sports Authority, Inc.
1050 West Hampden Avenue
Englewood, Colorado 80110
Attn: General Counsel
Telephone: (303) 200-5050

If to the Executive:

Martin E. Hanaka

        or at such other address as either party shall from time to time
designate by written notice, in the manner provided herein, to the other party
hereto.

        B. Successor. The Agreement shall be binding upon and inure to the
benefit of the Parties, their respective heirs, successors and assigns.

        C. Taxes. The Executive shall be responsible for the payment of any and
all required federal, state, local and foreign taxes incurred, or to be
incurred, in connection with any amounts payable to the Executive under the
Agreement. Notwithstanding any other provision of the Agreement, the Company may
withhold from amounts payable under the Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws and
regulations.

        D. Severability. In the event that any provision of the Agreement is
determined to be invalid or unenforceable, the remaining terms and conditions of
the Agreement shall be unaffected and shall remain in full force and effect. In
addition, if any provision is determined to be invalid or unenforceable due to
its duration and/or scope, the duration and/or scope of such provision, as the
case may be, shall be reduced, such reduction shall be to the smallest extent
necessary to comply with applicable law, and such provision shall be
enforceable, in its reduced form, to the fullest extent permitted by applicable
law.

        E. Counterparts. The Agreement may be executed by one or more of the
Parties hereto on any number of separate counterparts and all such counterparts
shall be deemed to be one and the same instrument. Each party hereto confirms
that any facsimile copy of such party's executed counterpart of the Agreement
(or its signature page thereof) shall be deemed to be an executed original
thereof.

        F. Non-Admission. Nothing contained in the Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the
Executive or on the part of the Company.

        G. No Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for pursuant to the Agreement by seeking other
employment and, to the extent that the Executive obtains or undertakes other
employment, the payment will not be reduced by the earnings of the Executive
from the other employment.

        H. Governing Law/Venue. This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive and procedural laws
of the state of Delaware without regard to rules governing conflicts of law. Any
controversy, claim or dispute arising out of or relating to this Agreement shall
be resolved by arbitration in New York, New York pursuant to then prevailing
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association.

        IN WITNESS WHEREOF, the undersigned have executed the Agreement to be
effective as of the date first written above.


 
 
THE SPORTS AUTHORITY, INC.
 
 
By:
 


--------------------------------------------------------------------------------

    Title: Chief Executive Officer
Date:
 
 
EXECUTIVE
 
 


--------------------------------------------------------------------------------

Martin E. Hanaka
Date:




EXHIBIT A


[See attached]





QuickLinks


Exhibit 10.19



AGREEMENT

EXHIBIT A

